 Case 1:19-cr-00304-LMB Document 64 Filed 08/04/20 Page 1 of 1 PageID# 379




                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division



UNITED STATES OF AMERICA,

              V.

                                                     Case No. l:19-CR-00304(LMB)
HENRY KYLE FRESE,

                       Defendant.




                                           ORDER


       Upon consideration of Defendant Henry Kyle Frese's Motion to Delay Surrender and for

Re-Designation, and for good cause having been shown, it is hereby

       Ordered that the motion is granted and that

       IT IS FURTHER ORDERED that Defendant Frese's surrender deadline is hereby extended

to on or after September 2, 2020. The Court further recommends that the Bureau of Prisons re-

designate Mr. Frese to FCI Fort Dix, FCI Danbury, or any appropriate facility in close proximity

to Philadelphia, Pennsylvania.

       The Clerk is directed to forward a copy of this Order to the U.S. Probation Office and the

U.S. Marshals Service.


       SO ORDERED this       n       day of August 2020.




                                                                            fsf
                                                            Leonie M. Brinkema
                                                            United States District Judge


Alexandria, Virginia
